Hamersley, J.
(dissenting). In an action of fraud the plaintiff can recover the amount of his actual damage. The elements of actual damage depend on the circumstances of each case, are widely variant, and can hardly be defined accurately in a general rule. Where a vendor warrants an article sold to be of a certain kind, he makes a special contract to indemnify the vendee for any loss by reason of the article not being of that kind; and so, in case of a breach of the warranty, he is bound by force of the contract to put the vendee in the same position he would have occupied if the article had been as warranted. In other words, the damage to the vendee is the loss of the benefit of his contract. In a large class of sales of personal property a contract of warranty may be established by proof of false representations. In such cases it has been held that so far as the damage was concerned, it was immaterial whether the form of action was the one provided in case of fraud or in case of breach of warranty ; that in either case a contract was established by the same proof, and in either case the plaintiff was entitled to the benefit of his contract; but entitled to that benefit solely because the contract had in fact been validly proved. And so for this class of cases a special rule was recognized, that in actions of fraud where a sale had been induced by false representations, the plaintiff could recover the benefit of his contract. But it is evident that such rule implies an existing contract of indemnity, and cannot apply where such a *142contract is not proved. It might have heen better if in such cases the courts had held the plaintiff to his action of contract, when he merely sought to recover for its loss ; but it is certain the rule cannot be extended beyond its reason, without leading to unfortunate confusion in respect to the features which distinguish contract from tort. I do not understand the majority of the court to question this, but to hold that the present case is within the reason of this special rule. It seems to me, however, that it is not. False representations as to certain classes of personal property may establish a contract of warranty; this is not true as to representations of the dimensions of land sold. A contract of warranty in such case can only be proved by the writing. The present plaintiff could not have recovered the alleged benefit of his contract in an action for a breach of contract. There was no legal contract of indemnity and he could, therefore, prove no breach and. no damage. There was a fraud which induced an exchange of land, and he can recover for the damage resulting from that exchange; but not, as it seems to me, for the loss of the benefit of a contract which he has not made.
I think, also, that the error in refusing to assess damages in accordance with a rule adopted by the court, is fatal. If we assume that the judge made a separate assessment under each rule and reached substantially the same result, yet he did not reach the same result, whatever latitude we may give to the word “ substantially.” The assessment adopted must have followed one or the other rule (for the judgment is clearly illegal if he followed neither) ; and if his judgment following the wrong rule is a single dollar larger than it would have been following the right rule, it involves the violation of a legal right. To sustain the judgment on the ground that no practical injury was done, the assessment under each rule must have been validly made; but the assessment under the rule claimed by the defendant, was made, if not without evidence, yet in the absence of material evidence which the defendant was not permitted to introduce. I think there is error and that a new trial should be granted.